ANSTEAD, Chief Judge,
dissenting:
This is a forfeiture case in which the appellant, a boat owner, was unsuccessful in his attempt to convince the trial court that he “neither knew or should have known” that the boat was being used for illegal purposes. § 943.43(2), Fla.Stat. (Supp.1980). Upon review of the record I cannot in good conscience agree that there is competent substantial evidence to support the trial court’s ruling. There are a number of suspicious circumstances involved, including the appellant’s inability to explain conflicting evidence as to the purchase price of the vehicle. There is, however, no evidence establishing directly or by inference appellant’s knowledge that the boat was being used for illegal purposes. Cf. In Re 36' Uniflite, “Pioneer I,” Reg. No. FL 7894 AH, 398 So.2d 457 (Fla. 5th DCA 1981).